[Cite as State v. Polen, 2009-Ohio-3313.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                                HARDIN COUNTY



STATE OF OHIO,

    PLAINTIFF-APPELLEE,                                   CASE NO. 6-08-14

    v.

DEANNA JEAN POLEN,                                              OPINION

    DEFENDANT-APPELLANT.




                  Appeal from Hardin County Common Pleas Court
                           Trial Court No. 20082092 CRI

                                      Judgment Affirmed

                               Date of Decision: July 6, 2009




APPEARANCES:

         Harry R. Reinhart for Appellant

         James Manken for Appellee
Case No. 6-08-14




PRESTON, P.J.

       {¶1} Defendant-appellant, Deanna Jean Polen (hereinafter “Polen”),

appeals the Hardin County Court of Common Pleas’ judgment entry of sentence.

For the reasons that follow, we affirm.

       {¶2} On May 23, 2008, the Hardin County Grand Jury indicted Polen on

nine counts, including: count one of theft in public office in violation of R.C.

2921.41(A)(1), (A)(2), a third degree felony; counts two through eight of

tampering with records, violations of R.C. 2913.42(A)(1) and third degree

felonies; and count nine of forgery in violation of R.C. 2913.31(A)(3), a fifth

degree felony. (Doc. No. 1). The indictment stemmed from criminal conduct that

occurred from on or about July 2, 2004 to October 10, 2006 while Polen was a

Hardin County Treasurer’s Office employee. (Id.).

       {¶3} On June 3, 2008, Polen entered a plea of not guilty to each count in

the indictment and was released on bond. (Doc. No. 7). On August 25-29, 2008, a

jury trial was held, and, on August 29, 2009, the jury found Polen guilty on all

nine counts of the indictment. (Doc. Nos. 15-24)       Thereafter, the trial court

ordered that a pre-sentence investigation (PSI) report be conducted and the matter

be set for sentencing. (Doc. No. 24).

       {¶4} On September 16, 2008, the State filed a motion for an order of

restitution pursuant to R.C. 2921.41(C)(2)(b)(i) to require the defendant’s


                                          -2-
Case No. 6-08-14


retirement system and deferred compensation program to withhold an amount

equivalent to the restitution ordered by the court for the actual loss of the victim.

(Doc. No. 28). On September 18, 2008, Polen filed a motion to merge all counts

in the indictment for purposes of sentencing. (Doc. No. 30).

       {¶5} On September 23, 2008, the trial court held a hearing on defendant’s

motion to merge all counts for purposes of sentencing and a sentencing hearing.

(Doc. No. 37). The trial court sentenced Polen to: two (2) years imprisonment on

count one, theft in office; one (1) year imprisonment on count seven, tampering

with records; and one (1) year imprisonment on count eight, tampering with

records. (Id.). On defendant’s motion and agreement between the parties, the trial

court ordered that counts two, three, four, five, six, and nine be merged with count

one for sentencing. (Id.). The court ordered that the term of imprisonment for

counts one, seven, and eight run consecutive to each other, for a cumulative total

of four (4) years imprisonment. (Id.). With respect to counts one, seven, and eight,

the trial court ordered that defendant pay court costs, a $50.00 fine, and

$98,238.49 in restitution to the Hardin County General Fund pursuant to Court’s

Exhibit A attached to the judgment entry. (Id.).

       {¶6} On November 5, 2008, Polen filed a notice of appeal from the trial

court’s judgment entry of sentence. (Doc. No. 44). Polen now appeals raising two

assignments of error for our review.




                                        -3-
Case No. 6-08-14


                           ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED TO THE SUBSTANTIAL
       PREJUDICE OF DEFENDANT-APPELLANT WHEN IT
       FAILED TO ISSUE A FORFEITURE ORDER AS REQUIRED
       BY O.R.C. § 2929.192(A).

       {¶7} In her first assignment of error, Polen argues that the trial court’s

sentence is void because the trial court failed to issue a forfeiture order as required

by R.C. 2929.192(A).        Since the trial court failed to comply with R.C.

2929.192(A), argues Polen, the judgment entry of sentence is void. The State,

however, argues that R.C. 2929.192(A) is inapplicable for two reasons: (1) Polen’s

criminal conduct occurred prior to R.C. 2929.192’s effective date; and (2) Polen

did not commit the offenses while holding a position of honor, trust, or profit, as

those terms are defined under the statute.            The State asserts that R.C.

2921.41(C)(2)(b)(i) is applicable, which provides that a motion for a forfeiture

order may be filed “at any time subsequent to the conviction of the offender.” As

such, the State argues that the trial court did not err by failing to incorporate the

forfeiture order in its judgment entry of sentence. The State also argues that

Polen’s assignment of error is not ripe for review since the trial court has not yet

ordered forfeiture.

       {¶8} As an initial matter, we disagree with the State’s assertion that

Polen’s assignment of error is not ripe for review. The purpose of the ripeness

doctrine “is to prevent the courts, through avoidance of premature adjudication,



                                         -4-
Case No. 6-08-14


from entangling themselves in abstract disagreements * * *.” Roll v. Edwards, 156

Ohio App.3d 227, 2004-Ohio-767, 805 N.E.2d 162, ¶27, citing Abbott

Laboratories v. Gardner (1967), 387 U.S. 136, 148, 87 S.Ct. 1507, 18 L.Ed.2d

681. A claim is generally not ripe for review when it rests upon a future event that

may or may not occur. Kirk v. Kirk, 172 Ohio App.3d 404, 2007-Ohio-3140, 875

N.E.2d 125, ¶5, citing Texas v. United States (1998), 523 U.S. 296, 118 S.Ct.

1257, 140 L.Ed.2d 406. Polen, however, is arguing that she suffered prejudice

because the judgment entry of sentence is void as a result of the trial court’s

failure to incorporate the forfeiture order into its judgment entry as mandated by

statute.   Thus, contrary to the State’s assertion, Polen is not predicating her

argument on some future uncertain event; but rather, an error in the trial court’s

judgment entry of sentence, which had already been journalized prior to Polen’s

notice of appeal. (Doc. Nos. 37, 44).      Neither can we conclude that Polen’s

assignment of error presents an abstract disagreement that would preclude our

review. Edwards, 2004-Ohio-767, at ¶27. Therefore, we find Polen’s assignment

of error ripe for review.

       {¶9} Statutory interpretation is a question of law reviewed de novo on

appeal. State v. Consilio, 114 Ohio St.3d 295, 2007-Ohio-4163, 871 N.E.2d 1167,

¶8. De novo review is independent and without deference to the trial court’s

judgment. In re J.L., 176 Ohio App.3d 186, 2008-Ohio-1488, 891 N.E.2d 778,

¶33. “An unambiguous statute must be applied in a manner consistent with the


                                       -5-
Case No. 6-08-14


plain meaning of the statutory language.” State v. Lowe, 112 Ohio St.3d 507,

2007-Ohio-606, 861 N.E.2d 512, ¶9.

      {¶10} R.C. 2929.192 provides, in pertinent part:

      (A) If an offender is being sentenced for any felony offense listed
      in division (D) of this section that was committed on or after the
      effective date of this section, if the offender committed the offense
      while serving in a position of honor, trust, or profit, and if the
      offender, at the time of the commission of the offense, was a
      member of any public retirement system or a participant in an
      alternative retirement plan, in addition to any other sanction it
      imposes under section 2929.14, 2929.15, 2929.16, 2929.17, or
      2929.18 of the Revised Code but subject to division (B) of this
      section, the court shall order the forfeiture to the public
      retirement system or alternative retirement plan in which the
      offender was a member or participant of the offender’s right to a
      retirement allowance, pension, disability benefit, or other right
      or benefit, other than payment of the offender’s accumulated
      contributions, earned by reason of the offender’s being a
      member of the public retirement system or alternative
      retirement plan. A forfeiture ordered under this division is part of,
      and shall be included in, the sentence of the offender. The court
      shall send a copy of the journal entry imposing sentence on the
      offender to the appropriate public retirement system or
      alternative retirement plan in which the offender was a member
      or participant.

      ***
      (D) Division (A) of this section applies regarding an offender
      who is convicted of or pleads guilty to any of the following
      offenses committed on or after the effective date of this section that
      is a felony and who committed the offense while serving in a
      position of honor, trust, or profit:

      (1) A violation of section * * * 2921.41 of the Revised Code that
      is a felony of the third degree;

      ***
      (F) As used in this section:


                                      -6-
Case No. 6-08-14



       (1) “Position of honor, trust, or profit” means any of the
       following:

       (a) An elective office of the state or any political subdivision of
       the state;
       (b) A position on any board or commission of the state that is
       appointed by the governor or the attorney general;
       (c) A position as a public official or employee, as defined in
       section 102.01 of the Revised Code, who is required to file a
       disclosure statement under section 102.02 of the Revised Code;
       (d) A position as a prosecutor, as defined in section 2935.01 of
       the Revised Code;
       (e) A position as a peace officer, as defined in section 2935.01 of
       the Revised Code, or as the superintendent or a trooper of the
       state highway patrol.

(Emphasis added).      According to the plain language of the statute, R.C.

2929.192(A) is applicable when: (1) the “offender is being sentenced for any

felony offense listed in division (D)”; (2) the felony offense was “committed on or

after the effective date of this section”; (3) “the offender committed the offense

while serving in a position of honor, trust, or profit”; and (4) “at the time of the

commission of the offense, [the offender] was a member of any public retirement

system or a participant in an alternative retirement plan.”

       {¶11} Although Polen was sentenced for a felony offense listed in R.C.

2929.192(D), namely theft in office in violation of R.C. 2921.41, the indictment

alleged that Polen committed this offense on or about July 2, 2004 to October 10,

2006. (Doc. No. 1). R.C. 2929.192(A), however, was effective on May 13, 2008;

and thus, Polen did not commit the offense on or after the effective date of the



                                        -7-
Case No. 6-08-14


statute.   Furthermore, the indictment alleged that Polen was serving as an

employee of the Hardin County Treasurer’s Office at the time of her offenses.

(Doc. No. 1). Being employed as an “employee” of a county treasurer’s office is

not a position of honor, trust, or profit as those terms are defined in R.C.

2929.192(F)(1). Therefore, R.C. 2929.192(A) does not apply to Polen, and, as

such, the trial court did not err by failing to order forfeiture as part of its judgment

entry of sentence.

       {¶12} On the other hand, R.C. 2921.41, which codifies the criminal offense

of theft in office and under which Polen was convicted, provides the procedures

for restitution orders against offending public officials. It states, in pertinent part:

       In any case in which a sentencing court is required to order
       restitution under division (C)(2)(a) of this section and in which
       the offender, at the time of the commission of the offense or at
       any other time, was a member of the public employees
       retirement system, [or other specified retirement funds or
       systems] * * * the entity to which restitution is to be made may
       file a motion with the sentencing court specifying any retirement
       system [or other specified retirement funds or systems] * * * to
       withhold the amount required as restitution from any payment
       that is to be made under a pension [or other funds] * * * to be
       paid to the offender upon the offender’s withdrawal of the
       offender’s contributions * * *. A motion described in this division
       may be filed at any time subsequent to the conviction of the
       offender or entry of a guilty plea. * * *

R.C. 2921.41(C)(2)(b)(i).

       {¶13} Interestingly, the State appears to argue that the term “conviction” in

R.C. 2921.41(C)(2)(b)(i) means “judgment of conviction” in accordance with



                                          -8-
Case No. 6-08-14


Crim.R. 32(C). As such, the State argues that “the filing under [this section]

cannot take place until after the conviction is journalized as required by Crim.R.

32(C).” (State’s Brief at 5). Crim.R. 32(C) requires that the trial court’s entry set

forth: “(1) the guilty plea, the jury verdict, or the finding of the court upon which

the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court.” State v. Baker, 119 Ohio St.3d 197,

2008-Ohio-3330, 893 N.E.2d 163, ¶18. The record herein demonstrates that a jury

found Polen guilty on August 29, 2008, and that the State filed a forfeiture motion

on behalf of the Hardin County Treasurer’s Office on September 18, 2008. (Doc.

Nos. 24, 28). However, the trial court’s August 29, 2008 journal entry did not

meet Crim.R. 32(C)’s “sentence” requirement, because a sentencing hearing had

not yet been held. (Doc. No. 24).        On September 23, 2008, the trial court

conducted a sentencing hearing. (Doc. No. 37). Then, on October 9, 2008, the

trial court filed its judgment entry of sentence wherein it found that Polen was

convicted by a jury on August 29, 2008 of counts one through nine of the

indictment and sentenced Polen to a cumulative four (4) years imprisonment. (Id.).

The trial court judge signed this entry, and the entry was journalized on October 9,

2008. (Id.). The October 9th entry satisfied Crim.R. 32(C)’s requirements. If the

State’s interpretation of the statute is correct—that “conviction” means “judgment

of conviction” in accordance with Crim.R. 32(C)—then the earliest it could have

filed its forfeiture motion was after October 9th. Therefore, according to its own


                                        -9-
Case No. 6-08-14


argument, the State’s September 18th forfeiture motion was premature under R.C.

2921.41(C)(2)(b)(i) as it was filed before the conviction was journalized in

conformity with Crim.R. 32(C).         We, however, disagree with the State’s

interpretation of “conviction” in R.C. 2921.41(C)(2)(b)(i).

       {¶14} To begin with, the State’s argument is contrary to the plain language

of the statute. R.C. 2921.41(C)(2)(b)(i) uses the term “conviction,” not “judgment

of conviction.” A “conviction” is the “act or process of judicially finding someone

guilty of a crime; the state of having been proved guilty.” State v. Tuomala, 104

Ohio St.3d 93, 2004-Ohio-6239, 818 N.E.2d 272, ¶14, quoting BLACK’S LAW

DICTIONARY (7th Ed. 1999) 335. Additionally, the Ohio Supreme Court has

previously found that the term “conviction” in R.C. 2921.41 does not require that

the offender be sentenced, even though the term “conviction” normally includes

both the finding of guilt and the sentence. State ex rel. Watkins v. Fiorenzo (1994),

71 Ohio St.3d 259, 260, 643 N.E.2d 521, citing State v. Henderson (1979), 58

Ohio St.2d 171, 389 N.E.2d 494.

       {¶15} The pertinent facts of Watkins v. Fiorenzo are these: Fiorenzo was

elected as the Trumbull County Engineer for a term of office from January 4, 1993

to January 4, 1997. 71 Ohio St.3d 259. On November 8, 1994, a court found

Fiorenzo guilty of, among other offenses, one count of theft in office in violation

of R.C. 2921.41(A)(1). Id. The court made a finding of guilt on November 10,




                                       - 10 -
Case No. 6-08-14


1994, but the court ordered a pre-sentence investigation and set sentencing for

December 14, 1994. Id.

       {¶16} On November 14, 1994, Watkins, the Trumbull County Prosecuting

Attorney, filed a complaint with the Ohio Supreme Court, seeking a writ of quo

warranto to remove Fiorenzo from office based upon R.C. 2921.41(C)(1). Id. On

December 1, 1994, Fiorenzo filed a motion to dismiss the complaint, arguing that

the writ was premature because he had not yet been “convicted” since sentencing

had not yet occurred. Id. at 259-60.     The Ohio Supreme Court disagreed with

Fiorenzo.

       {¶17} R.C. 2921.41(C)(1), at that time, provided: “[a] public official * * *

who is convicted of or pleads guilty to, theft in office [R.C. 2921.41(A)] is forever

disqualified from holding any public office, employment, or position of trust in

this state.” Watkins, 71 Ohio St.3d at 260 (emphasis added). Analyzing this

statutory language, the Court in Watkins determined that “the General Assembly

placed ‘convicted’ on equal footing with a guilty plea”; and therefore, the word

“convicted” referred only to a determination of guilt and did not include

sentencing. Id., citing In re Forfeiture of One 1986 Buick Somerset Auto. (1993),

91 Ohio App.3d 558, 562-63, 632 N.E.2d 1351. The Court ultimately determined

that Fiorenzo was disqualified from holding his elected office when he was

adjudicated guilty in November 1994. Watkins, 71 Ohio St.3d at 261.




                                       - 11 -
Case No. 6-08-14


       {¶18} The statutory language at issue here provides that: “[a] motion

described in this division may be filed at any time subsequent to the conviction of

the offender or entry of a guilty plea.” R.C. 2921.41(C)(2)(b)(i). Like in Watkins,

the statutory language here similarly places “conviction” on an equal footing with

a guilty plea for purposes of filing the forfeiture motion. Therefore, pursuant to

the statute’s plain language and Watkins, we find that sentencing is not required

prior to the filing of a forfeiture motion under R.C. 2921.41(C)(2)(b)(i). As such,

we find that a final judgment of conviction in conformance with Crim.R. 32(C),

which requires a sentence, is unnecessary prior to the filing of a forfeiture motion.

All that is required to trigger the filing of the forfeiture motion under R.C.

2921.41(C)(2)(b)(i) is a judicial finding of guilt of a theft offense as provided in

R.C. 2921.41(A).

       {¶19} A judicial finding of guilt of a theft offense, as provided in R.C.

2921.41(A), against Polen was entered on August 29, 2008. (Doc. No. 24). The

forfeiture motion was filed on September 18, 2008. (Doc. No. 28). As such, we

find that the forfeiture motion was filed “at any time subsequent to the conviction

of the offender” as provided in R.C. 2921.41(C)(b)(2)(i). Since R.C. 2921.41 is

the applicable statute in this case, and the trial court proceeded in accordance with

R.C. 2921.41(C)(b)(2)(i), we cannot find that the trial court erred by failing to

incorporate a forfeiture order into its judgment entry of sentence as Polen argues.

       {¶20} Polen’s first assignment of error is, therefore, overruled.


                                       - 12 -
Case No. 6-08-14


                       ASSIGNMENT OF ERROR NO. II

       O.R.C. §2929.19(A) [SIC] FAILS TO PROVIDE ADEQUATE
       NOTICE AND THE OPPORTUNITY FOR A HEARING TO
       THE DEFENDANT PRIOR TO FORFEITURE OF
       PROPERTY AND THUS VIOLATES THE FIFTH AND
       FOURTEENTH AMENDMENTS TO THE FEDERAL
       CONSTITUTION AS WELL AS ARTICLE I §16 OF THE
       OHIO CONSTITUTION.

       {¶21} In her second assignment of error, Polen argues that R.C.

2929.192(A) violates federal and state constitutional due process guarantees. The

State, on the other hand, argues that we need not consider the constitutionality of

R.C. 2929.192(A) since it is not applicable to this case. The State alternatively

argues that the statute is constitutional as it provides for a hearing prior to the

court ordering the forfeiture of property.

       {¶22} Having already found R.C. 2929.192(A) inapplicable herein, we also

find R.C. 2929.192(A)’s constitutionality not ripe for review.        As the Ohio

Supreme Court has stated, “no constitutional question is ripe for judicial review

‘where the case can be disposed of upon other tenable grounds.’” Hyle v. Porter,

117 Ohio St.3d 165, 2008-Ohio-542, 882 N.E.2d 899, ¶9, citing Van Fossen v.

Babcock & Wilcox Co. (1988), 36 Ohio St.3d 100, 105, 522 N.E.2d 489, quoting

Ireland v. Palestine, Braffetsville, New Paris, & New Westville Turnpike Co.

(1869), 19 Ohio St. 369, 373. The inquiry at this point would be purely academic,

and we decline to entangle ourselves in such abstract disagreements. Edwards,

2004-Ohio-767, at ¶27, citing Abbott Laboratories, 387 U.S. at 148.


                                        - 13 -
Case No. 6-08-14


       {¶23} Polen’s second assignment of error is, therefore, overruled.

       {¶24} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jnc




                                       - 14 -